 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   FRANK CRUZ,                                      Case No. 1:19-cv-00590-LJO-SAB

12                 Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                      NOTICE RE STATUS OF SERVICE
13          v.
                                                      FIVE DAY DEADLINE
14   H. TY KHARAZI, et al.,

15                 Defendants.

16

17         On May 6, 2019, Frank Cruz (“Plaintiff”) filed this action against H. Ty Kharazi, Yarra

18 Law Group, Mel Abdelaziz, County of Fresno, Margaret Mims, and J. Puente (collectively

19 Defendants”) alleging that they posted a notice to vacate on his real property. (ECF No. 1.) On
20 May 28, 2019 Plaintiff filed a first amended complaint. (ECF No. 4.) The filing fee was paid in

21 this action on July 7, 2019 and the summonses and new case documents issued on June 11, 2019.

22 (ECF Nos. 8, 9.) On June 24, 2019, Defendants Abdelaziz, the Yarra Law Group, and Kharazi

23 filed a motion to dismiss that was granted on August 7, 2019. (ECF No. 17.) Defendants

24 Abdelaziz, the Yarra Law Group, and Kharazi have been dismissed from this action.

25         The order setting the mandatory scheduling conference informed Plaintiff that he was to

26 “diligently pursue service of the summons and complaint” and “promptly file proofs of the
27 service.” (ECF No. 9 at 1.) Plaintiff was referred to Rule 4 of the Federal Rules of Civil

28 Procedure regarding the requirement of timely service of the complaint. (Id. at 1-2.) Further,


                                                  1
 1 Plaintiff was advised that “[f]ailure to comply may result in the imposition of sanctions,

 2 including dismissal of unserved Defendants.” (Id. at 2.) No returns of service have been filed in

 3 this action.

 4          Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

 5 service of the complaint in civil cases. Rule 4(m) provides:

 6          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
 7          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court
 8          must extend the time for service for an appropriate period.
 9          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of service

10 of this order, Plaintiff shall file a notice regarding the status of service on Defendants County of

11 Fresno, Margaret Mims, and J. Puente. Plaintiff is advised that failure to comply with this order

12 may result in the recommendation that this action be dismissed for failure to comply with a court

13 order and failure to serve.

14
     IT IS SO ORDERED.
15

16 Dated:      September 12, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
